French, Judge,
dissenting.
{¶ 54} In the second assignment of error, appellant contends that the trial court erred by concluding that Wuertz intentionally included false information within the warrant affidavit in order to create probable cause for the warrant. I agree.
{¶ 55} Appellee argued in his motion to suppress that Wuertz lied when referring to E.K. as a victim in the search-warrant affidavit. To successfully attack the veracity of a search-warrant affidavit, a defendant must show by a preponderance of the evidence that the affiant made a false statement, either knowingly and intentionally or with reckless disregard for the truth. Franks v. Delaware (1978), 438 U.S. 154, 155-156, 98 S.Ct. 2674, 57 L.Ed.2d 667. Even if the search-warrant affidavit contains false statements of that type, the warrant is still valid unless, with the affidavit’s false material set to one side, the affidavit’s remaining content is insufficient to establish probable cause. Id. at 156. Here, the trial court found that (1) the affidavit’s characterization of E.K. as a “victim” was false and misleading and (2) Wuertz provided this false information knowingly, intentionally, and in order to create probable cause to search appellee’s home.
{¶ 56} In reviewing appellee’s motion to suppress, we must accept thq trial court’s factual and credibility determinations if they are supported by competent, credible evidence. See State v. Tolliver, 10th Dist. No. 02AP-811, 2004-Ohio-1603, 2004 WL 625683, ¶ 38. We need not, however, defer to the court’s interpretation of the language of the warrant affidavit itself. See United States v. Garcia-Zambrano (C.A.10, 2008), 530 F.3d 1249, 1256 (holding that when a district court’s interpretation of a written warrant affidavit is based solely on the court’s reading of the written words in the affidavit, the appellate court will not defer to the trial court’s interpretation).
{¶ 57} Here, the trial court interpreted the term “victim” to mean, and only to mean, “a person who is the object of a crime.” I conclude, however, that it was improper for the trial court to apply such a limited definition. Specifically, it is *207improper for a court to invalidate warrants by interpreting the accompanying affidavits in a “hypertechnical” manner because the affidavits are drafted by nonlawyers in the midst and haste of a criminal investigation. United States v. Ventresca (1965), 380 U.S. 102, 108-109, 85 S.Ct. 741, 13 L.Ed.2d 684.
{¶ 58} Used more broadly, “victim” can mean (1) “a person who suffers from a destructive or injurious action” or (2) “a person who is deceived or cheated, as by his own emotions or ignorance, by the dishonesty of others, or by some impersonal agency.” Webster’s Encyclopedic Unabridged Dictionary (Random House 1997).
{¶ 59} The trial court noted that few people “would argue with the notion that even minimal levels of manipulation and control exerted over young adult women by older men violate grounds of immorality and may create some measure of victimization.” I agree. And applying this characterization to what may have occurred between E.K. and appellee, an affiant could have reasonably concluded that E.K. was a “victim” under a definition broader than the one the court imposed. Therefore, the characterization of E.K. as a victim was not false, and the trial court erred by suppressing the evidence on that basis.
{¶ 60} I have not considered whether suppression may be appropriate on other grounds. Rather, I would sustain appellant’s second assignment of error only to the extent that it argued that the trial court erred by concluding that the characterization of E.K. as a victim was false. Because the majority has determined otherwise, I respectfully dissent.